Title: From Alexander Hamilton to William Seton, [17 June 1791]
From: Hamilton, Alexander
To: Seton, William


[Philadelphia, June 17, 1791]
Dr Sir
A considerable time since Mr. Francis Cashier of the Bank of North America delivered me the inclosed piece of Metal which has Mr. Brasiers stamp and is alleged to be less valuable than the Stampt piece of equal weight to which it was intended to correspond by 8/10 Pa. Currency.
This estimate is formed according to the specific gravity of the piece as ascertained by the Hydrostatic Ballance.
In the hurry of business I misplaced the piece and it has only turned up within a few days. As the circumstance is worthy of attention I now send it forward with what has been alleged. When you have made the proper investigation you will please to return it.

With great regard   I remain   Your Obed Servamt
A Hamilton
Philadelphia June 17 ‘91
Wm. Seton Esqr Cashier
